                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                 ENTERED
                    IN THE UNITED STATES DISTRICT COURT                          April 02, 2020
                     FOR THE SOUTHERN DISTRICT OF TEXAS                      David J. Bradley, Clerk
                              HOUSTON DIVISION


UNITED STATES OF AMERICA                     §
                                             §
v.                                           §     CRIMINAL NUMBER H-15-564 (26)
                                             §
RAMON DE LA CERDA                            §


                             CONCLUSIONS AND ORDER

      Pending before the court are Motion to Strike Notice of

Appearance (“Motion to Strike”) (Docket Entry No. 1157) filed by

CJA   Panel    Attorney      Greg   Gladden,       Ex    Parte   Sealed   Motion         to

Reconsider Termination or Reinstate Appointment of Capital Learned

Counsel and Unopposed Motion for Substitution to Relieve CJA Panel

Attorney   Gladden      of   His    Appointment         filed    by   Danalynn    Recer

(“Motion   for      Reconsideration     and       Substitution”)       (Docket    Entry

No. 1171), Ex Parte Motion for Expedited Review and Hearing filed

on behalf of defendant Ramon de la Cerda by William Sothern

(“Motion      for   Expedited       Review       and    Hearing”)     (Docket     Entry

No. 1181); Motion for Leave to File Ex Parte Pleading Containing

Protected Material Under Seal and Sequestered Pursuant to Texas

Rule of Professional Conduct 1.05; the District CJA Plan XII.B.7;

and Local Rule 5.1 (Docket Entry No. 1208), Amended Motion to

Substitute for CJA Panel Attorney Greg Gladden (Docket Entry

No. 1213), and Renewed Motion for Sequestered, Ex Parte, Sealed in

Camera Hearing and Sequestered Filing (Docket Entry No. 1216).
     For the reasons stated in § II of the sealed Memorandum

Opinion entered herewith, the court concludes that Recer’s Motion

for Reconsideration and Substitution should be denied because

(1) Recer received notice and opportunity to be heard whether she

should be relieved of her appointment; (2) Recer was relieved of

her appointment in the interests of justice for failing to respond

either   timely   or   substantively     to   the   court’s   orders,   for

submitting    responses     that       were    needlessly      voluminous,

untrustworthy, and virtually useless for assessing the accuracy,

compensability, or reasonableness of her billings, and showed that

she was not only failing to comply with the law and policies

governing capital case management, but was also failing to perform

substantive work needed to advance the case; and (3) reinstating

Recer will not serve the interests of justice because her conduct

is needlessly delaying the case to the detriment of her client, the

other defendants, the court, and the administration of justice.

Accordingly, the Ex Parte Sealed Motion to Reconsider Termination

or Reinstate Appointment of Capital Learned Counsel, Docket Entry

No. 1171, is DENIED.

     For the reasons stated in § III of the sealed Memorandum

Opinion entered herewith, the court concludes that the interests of

justice would not be served by substituting Gladden because he has

represented de la Cerda since the beginning of the case, he is the

only attorney representing de la Cerda who has been focused on


                                   -2-
trial preparation, who has been focused on trial preparation and

substituting him would likely cause significant delay due to the

need for new counsel to duplicate substantial amounts of work that

Gladden has already completed; that the court has conducted an

adequate inquiry on the motions to substitute Gladden by examining

multiple affidavits and by receiving testimony from all interested

parties at the hearing held on February 27, 2020; and that while

there is substantial evidence of an irreconcilable conflict between

Recer and Gladden, there is no evidence of a conflict or breakdown

in communication between de la Cerda and Gladden sufficient to

justify substituting Gladden.   Accordingly, the Unopposed Motion

for Substitution to Relieve CJA Panel Attorney Gladden of His

Appointment filed by Danalynn Recer, Docket Entry No. 1171, is

DENIED, and the Amended Motion to Substitute for CJA Panel Attorney

Greg Gladden, Docket Entry No. 1213, is DENIED.

     For the reasons stated in § IV of the sealed Memorandum

Opinion entered herewith, the court concludes that the reasons for

which the court relieved Recer of her appointment, the additional

reasons brought to the court’s attention by her two co-counsel for

which they have each independently concluded that they cannot work

with her, and the need for federal courts to ensure that criminal

trials are conducted within the ethical standards of the profession

and that legal proceedings appear fair to all who observe them,

Gladden’s motion to strike will be granted.       Accordingly, the


                                -3-
Motion to Strike Notice of Appearance, Docket Entry No. 1157, filed

by CJA Panel Attorney Greg Gladden is GRANTED.

      As stated in sealed Order (Docket Entry No. 1204) entered on

January 10, 2020, the court concluded that the pleading Recer

sought leave to submit, ex parte and sequestered from co-counsel,

on January 10, 2020, contained material that could reasonably be

viewed as supplementing the motions then pending before the court,1

the court filed the pleading under seal and provided it to Gladden

and Sothern.          Accordingly, Recer’s Motion for Leave to File Ex

Parte      Pleading    Containing   Protected   Material   Under   Seal   and

Sequestered Pursuant to Texas Rule of Professional Conduct 1.05;

the District CJA Plan XII.B.7; and Local Rule 5.1, Docket Entry

No. 1208, is DENIED.

      Because on February 27, 2020, the court conducted a hearing on

all   of    the   pending   motions   addressing   the   representation   of

defendant Ramon de la Cerda, the Ex Parte Motion for Expedited

Review and Hearing filed on behalf of defendant Ramon de la Cerda

by William Sothern, Docket Entry No. 1181, is MOOT; and the Renewed

Motion for Sequestered, Ex Parte, Sealed in Camera Hearing and

Sequestered Filing, Docket Entry No. 1216, is MOOT.




      1
      See e.g., the Motion to Strike, Docket Entry No. 1157; the
Motion for Reconsideration and Substitution, Docket Entry No. 1171;
and the Motion for Expedited Review and Hearing, Docket Entry
No. 1181.

                                      -4-
       Because neither Recer nor de la Cerda have made any showing

that       de   la   Cerda’s   file    contains    confidential      or   privileged

information that de la Cerda did not want disclosed to Sothern or

Gladden, but instead have argued that the entire file would be

withheld from both Gladden and Southern unless and until they agree

to work with Recer, the court concludes that Recer has no ethical

reason for failing to produce de la Cerda’s entire case file to

Gladden and Sothern who are de la Cerda’s attorneys of record and

need the file to effectively represent him in this case.                          On

February 25,          2020,    the   court    entered   an   Order   (Docket   Entry

No. 1219) ordering Recer to bring to the hearing de la Cerda’s

entire file including her work product and the work product of all

service providers for whom she seeks compensation under the CJA.

Attorney David George represented Recer at the hearing.                     When the

court ordered Recer to provide de la Cerda’s file to the court to

be filed under seal until the court ruled on the pending motions,

Recer refused to comply.               Attorney David George stated on the

record that he would maintain custody of the file and would not

allow it to be altered until the court ruled.2                        Accordingly,

Attorney David George is ORDERED to produce de la Cerda’s entire

file either to Attorney William M. Sothern or Attorney Gregory

Gladden at an agreed time and place but no later than three (3)

business days from the entry of this Order.                  Attorney David George


       2
           Sealed Minute Entry, Docket Entry No. 1221.

                                             -5-
and the attorney to whom the file is produced are ORDERED to

prepare and file under seal a joint inventory of the file within

five (5) business days from the entry of this Order.                    Attorney

David George may prepare and submit to the court for payment at the

CJA rate, vouchers for the time spent producing the file and

preparing and filing the joint inventory.

     Because the court does not believe that Recer will be able to

make a strong showing that an appeal of this Order would likely

succeed on the merits, and because Recer will not be irreparably

injured absent a stay, but a stay will substantially injury de la

Cerda   who    has    a    presentation    to   the   Capital   Case    Committee

scheduled for May 4, 2020, and the other death-eligible defendants

who are awaiting recommendations to the Attorney General that will

be made together with de la Cerda’s, and because the public

interest lies in moving this case forward as expeditiously as

possible, the court DENIES an anticipated motion for stay.                      See

United States v. Transocean Deepwater Drilling, Inc., 537 F. App’x

358, 360 (5th Cir. 2013) (per curiam) (quoting Nken v. Holder, 129

S. Ct. 1749, 1761 (2009) (stating the four factors courts consider

when analyzing a motion for stay pending appeal: “(1) whether the

stay applicant has made a strong showing that he is likely to

succeed   on    the       merits;   (2)   whether     the   applicant    will   be

irreparably injured absent a stay; (3) whether the issuance of the

stay will substantially injure the other parties interested in the

proceeding; and (4) where the public interest lies”)).

                                          -6-
     Because as stated in United States v. Sampson, 68 F. Supp. 3d

233, 239-41 (D. Mass. 2014), this case is not the first case in

which Recer’s failure to prioritize properly and efficiently focus

on the most consequential issues of the case has not only consumed

extraordinary amounts a court’s time and resources but also caused

significant   delay   and   hardship,   and   because   Recer’s   practice

involves capital cases for which information and filings are often

unavailable even to other courts, this Order will not be filed

under seal.

     SIGNED at Houston, Texas, on this the 2nd day of April, 2020.




                                                SIM LAKE
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                  -7-
